ON MOTION FOR REHEARING.
WOODLEY, Judge.
On November 22, 1949, the day the application for habeas corpus was filed, and before any hearing thereon, the district judge entered an order which reads in part as follows:
“* * * the Court is of the opinion that the said application should be refused, and the Applicant be admitted to bail in the sum of $500.00, and that upon him executing on his own recognizance a bail bond in said sum, conditioned for his appearance before the Criminal District Court, of Bexar County, Texas, said bond to be made, approved and filed in accordance with law, the said Applicant shall be discharged from the custody of the Sheriff of Bexar County, Texas.”
We are unable to agree with relator’s contention that such order constituted a final disposition of his case.
Though crudely drawn, we construe same to be merely an order releasing relator on his own recognizance until the further order of the court.
*600Relator appeared at the hearing thereafter, testified in his own behalf, and, through his counsel, reserved exceptions to the court’s adverse rulings and appealed from the order entered after such hearing remanding him for extradition.
Relator will not now be heard to say that the entire matter was finally disposed of at a preceding term, by an order of the district judge which he contends denied his discharge but in effect discharged him by granting bail.
Relator’s motion for rehearing is therefore overruled.
Opinion approved by the court.